--------------------------------------------------------------------------------

Exhibit 10.4


AMENDMENT TO CREDIT AGREEMENT
 
This Amendment to Credit Agreement (this "Amendment") is dated as of the 10th
day of August, 2011 and is by and between Orbit International Corp., Behlman
Electronics, Inc., Tulip Development Laboratory, Inc. and Integrated Consulting
Services, Inc. d/b/a Integrated Combat Systems (each a "Borrower" and
collectively, the "Borrowers"), and Capital One, National Association ("Bank")
(this "Amendment").


WHEREAS, on March 10, 2010 the Bank made available to the Borrowers a line of
credit in the amount of $3,000,000.00 and a term loan in the amount of
$4,654,761.84 pursuant to a Credit Agreement dated as of March 10, 2010 between
the Borrowers and the Bank (as amended from time to time, the "Credit
Agreement") and evidenced by, respectively, a Line of Credit Note dated March
10, 2010 from the Borrowers to the Bank (as amended from time to time, the "Line
of Credit Note") and the Term Loan Note dated March 10, 2010 from the Borrowers
to the Bank (as amended from time to time, the "Term Loan Note") and secured by
a Security Agreement dated March 10, 2010 from the Borrowers to the Bank (the
"Security Agreement") (the Credit Agreement, the Line of Credit Note, the Term
Loan Note, the Security Agreement, and all other documents executed and
delivered in connection therewith, collectively, the "Financing Documents");


WHEREAS, the Borrowers have requested that the Bank extend the maturity of the
Line of Credit to which the Bank has agreed provided the Borrowers enter into
this Amendment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Borrowers and the Bank hereby agree as
follows:


1.             Capitalized terms not defined herein shall have the meaning set
forth in the Credit Agreement.


2.             The definition of "Line of Credit Maturity Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:
 
    "Line of Credit Maturity Date" means October 1, 2011.


3.             The obligation of the Bank to enter into this Amendment is
subject to the following:


(a)           Receipt by the Bank of a fully executed counterpart of this
Amendment from the Borrowers;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           No later than August 22, 2011, the Bank shall have received the
financial statements and 10Q Report required to be delivered to the Bank
pursuant to Section 5.10(1) of the Credit Agreement together with the
certificate required pursuant to Section 5.10(3) of the Credit Agreement;


(c)           The Borrowers shall pay to the Bank all of its out-of-pocket fees
and disbursements incurred by the Bank in connection with this Amendment,
including legal fees incurred by the Bank in the preparation, consummation,
administration and enforcement of this Amendment.


4.              The Borrowers ratify and reaffirm the Financing Documents and
the Financing Documents, as hereby amended, shall remain in full force and
effect.


5.             The Borrowers represent and warrant that (a) the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects as of the date of this Amendment, (b) no condition, at, or
event which could constitute an event of default under the Credit Agreement, the
Notes or any other Financing Documents exists, and (c) no condition, event, act
or omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement, the Notes or
any other Financing Document.


6.             The Borrowers acknowledge that as of the date of this Amendment
they have no offsets or defenses with respect to all amounts owed by it to the
Bank arising under or related to the Financing Documents on or prior to the date
of this Amendment.  The Borrowers fully, finally and forever release and
discharge the Bank and its successors, assigns, directors, officers, employees,
agents and representatives from any and all claims, causes of action, debts and
liabilities, of whatever kind or nature, in law or in equity, whether now known
or unknown to them, which they may have and which may have arisen in connection
with the Financing Documents or the actions or omissions of the Bank related to
the Financing Documents on or prior to the date hereof.  The Borrowers
acknowledge and agree that this Amendment is limited to the terms outlined above
and shall not be construed as an agreement to change any other terms or
provisions of the Financing Documents.  This Amendment shall not establish a
course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.


7.             This Amendment is a modification only and not a novation.  Except
for the above-quoted modifications, the Financing Documents, any loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties,
instruments or documents executed in connection with the Financing Documents,
and all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein.  This
Amendment is to be considered attached to the Financing Documents and made a
part thereof.  This Amendment shall not release or affect the liability of any
guarantor of the Notes or credit facility executed in reference to the Financing
Documents, if any, or release any owner of collateral granted as security for
the Financing Documents.  The validity, priority and enforceability of the
Financing Documents shall not be impaired hereby.  To the extent that any
provision of this Amendment conflicts with any term or condition set forth in
the Financing Documents, or any document executed in conjunction therewith, the
provisions of this Amendment shall supersede and control.  The Bank expressly
reserves all rights against all parties to the Financing Documents.


 
2

--------------------------------------------------------------------------------

 
 
8.             This Amendment shall be governed and construed in accordance with
the laws of the State of New York


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the day and year first above written.
 

 
BORROWERS:
 
ORBIT INTERNATIONAL
 
CORP.
 
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
BEHLMAN ELECTRONICS, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
TULIP DEVELOPMENT LABORATORY, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
INTEGRATED CONSULTING SERVICES, INC.
       
By:
/s/ David Goldman
 
Name:
David Goldman
 
Title:
Chief Financial Officer
       
BANK:
         
CAPITAL ONE,
 
NATIONAL ASSOCIATION
       
By:
/s/ Dawn N. Juliano
 
Name:
Dawn N. Juliano
 
Title:
Vice President

 
 
4

--------------------------------------------------------------------------------